COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 N.Y.Z. CONSTRUCTION, LLC,                                       No. 08-18-00100-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
 v.                                                               205th District Court
                                                §
 ZOOM INSPECTIONS SERVICES,                                    of El Paso County, Texas
 INC.,                                          §
                                                                 (TC# 2017DCV4142)
                               Appellee.        §


                                MEMORANDUM OPINION

       Appellant, N.Y.Z. Construction, has filed a motion to dismiss the appeal because Appellant

no longer wishes to pursue the appeal. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and

dismiss the appeal. Costs of the appeal are taxed against the party incurring them. TEX.R.APP.P.

42.1(d).

                                            GINA M. PALAFOX, Justice
August 15, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.